GOLDENHERSH, J., dissenting: I respectfully dissent. It is my view that the trial court committed prejudicial and reversible error in its ruling on the use of the subsequent pregnancy records and in allowing cross-examination concerning alleged negligence of St. Mary’s Hospital. The majority justifies the trial court’s actions on refusal of the subsequent pregnancy records claiming that the point was not adequately preserved for our review, since the actual records attempted to be used as impeachment are not a part of the record before us. We are in a position to review alleged error of this nature when, as in this case, the position is adequately described in the record either by summary offers of proof or other statements as to the matter involved. An example of this is Clay v. McCarthy (1979), 73 Ill. App. 3d 462, 392 N.E.2d 693, in which a summary statement of counsel was not challenged as to the accuracy of its content and was acceptable to the appellate court, although the Clay court said that this method was not preferred. In the case at hand, the contents of the 1971 and 1976 records were adequately described, and especially in the case of the 1976 records, it was noted without contest that it contained pelvic measurements. Prior to counsel’s attempted use of this under Wilson v. Clark (1981), 84 Ill. 2d 186, 417 N.E.2d 1322, the expert had admitted that pelvic measurements do not change. Plaintiff’s counsel then attempted to lay a proper foundation under Wilson v. Clark that this type of material is commonly used and relied upon when objection was made and sustained. The trial court’s sustaining of that objection and appellee's claim that plaintiff attempted to use it substantively run counter to both the holding and the policy decision underlying Wilson v. Clark. Plaintiff’s counsel clearly attempted to use this in a proper impeachment manner under Wilson v. Clark and was denied the opportunity to lay a proper foundation without any sound reason apparent in the record. The trial court ruling that plaintiff’s counsel would have to produce the radiologist to authenticate the record clearly run counter to Wilson v. Clark. The denial to plaintiff of the opportunity to establish the reliability of these records under Wilson constituted prejudicial error. In my view, it was error central to the case and, after a thorough review of the record, there is no way that I could say with confidence that the error was not prejudicial. This alone would be a basis for reversal and remand. While I concur with the majority on the third issue in that cross-examination of plaintiff’s expert concerning this letter was error, I disagree that it was not prejudicial. As pointed out by the majority, the thrust of the cross-examination clashed with defendant’s own theory, that no one was responsible. While not emphasized in the rest of the trial, it was a source of confusion. More important in the context of this case, when taken with the error committed by the trial court’s refusal to allow use of the subsequent medical records concerning pelvic size, prejudicial error was committed, and in my view, this judgment should be reversed and remanded.